                                                                                    Case 3:20-cv-04420-WHA Document 3 Filed 11/19/20 Page 1 of 3



                                                                          1
                                                                          2
                                                                          3
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   ROBERT LEE JENKINS,                                     No. C 20-4420 WHA (PR)
                                                                          8                    Plaintiff,                             ORDER OF DISMISSAL
                                                                          9        v.
                                                                         10   G. GARCIA; S. HERRERA; S.
                                                                              SALAS; J. VERNON,
                                                                         11
United States District Court




                                                                                               Defendants.
                                                                                                                      /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                                                          INTRODUCTION
                                                                         14
                                                                                        Plaintiff is a California prisoner who filed this pro se complaint under 42 U.S.C. § 1983
                                                                         15
                                                                              against prison officials for improperly paying funds from his trust account to the federal court
                                                                         16
                                                                              for partial filing fees in several of plaintiff’s civil rights cases. For the reasons discussed below,
                                                                         17
                                                                              the complaint is DISMISSED for failure to state a cognizable claim for relief. Leave to proceed
                                                                         18
                                                                              in forma pauperis is granted in a separate order.
                                                                         19
                                                                                                                            ANALYSIS
                                                                         20
                                                                              A.        STANDARD OF REVIEW
                                                                         21
                                                                                        Federal courts must engage in a preliminary screening of cases in which a plaintiff seeks
                                                                         22
                                                                              to proceed in forma pauperis (“IFP”). 28 U.S.C. § 1915(e). In its review the court must dismiss
                                                                         23
                                                                              any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                                                         24
                                                                              granted, or seek monetary relief from a defendant who is immune from such relief. Id. at §
                                                                         25
                                                                              1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                                                         26
                                                                              Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
                                                                         27
                                                                                        Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                         28
                                                                              claim showing that the pleader is entitled to relief." “Specific facts are not necessary; the
                                                                                   Case 3:20-cv-04420-WHA Document 3 Filed 11/19/20 Page 2 of 3



                                                                          1   statement need only ‘“give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          2   upon which it rests.”’” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          3   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          4   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          5   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          6   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                          7   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                          8   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                          9   at 1974.
                                                                         10           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                                                         11   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
United States District Court
                               For the Northern District of California




                                                                         12   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         13   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         14   B.      LEGAL CLAIMS
                                                                         15           Plaintiff alleges that defendants have improperly paid money from his trust account to
                                                                         16   the federal court for initial partial payment of filing fees in several of plaintiff’s civil rights
                                                                         17   cases. Plaintiff claims that these actions violated his right to due process.
                                                                         18           Neither the negligent nor intentional deprivation of property states a due process claim
                                                                         19   under section 1983 if the deprivation was random and not authorized by state law. See Parratt
                                                                         20   v. Taylor, 451 U.S. 527, 535-44 (1981). The availability of an adequate state post-deprivation
                                                                         21   remedy, e.g., a state tort action, precludes relief because it provides sufficient procedural due
                                                                         22   process. See Zinermon v. Burch, 494 U.S. 113, 128 (1990). California law provides such an
                                                                         23   adequate post-deprivation remedy. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994)
                                                                         24   (citing Cal. Gov't Code §§ 810-895). If the deprivation of property was in fact authorized by
                                                                         25   state law, however, the availability of a post-termination tort action does not necessarily provide
                                                                         26   due process. See Logan v. Zimmerman Brush Co., 455 U.S. 422, 435-37 (1982). Plaintiff
                                                                         27   alleges that the withdrawal of his funds was not random and unauthorized. This does not mean
                                                                         28
                                                                                                                                 2
                                                                                 Case 3:20-cv-04420-WHA Document 3 Filed 11/19/20 Page 3 of 3



                                                                          1   that his right to due process was implicated. The alleged authority for defendants to take his
                                                                          2   money was not state law. Rather, it was the federal court’s orders to pay partial filing fees that
                                                                          3   purportedly authorized defendants to withdraw the funds. There is no legal authority providing
                                                                          4   that an inmate’s right to due process is implicated when state officials deprive an inmate of
                                                                          5   property under federal court authority. Plaintiff’s remedy, if any, for his claim that the federal
                                                                          6   court orders did not authorize prison officials to pay the funds is to seek a refund of the funds
                                                                          7   from the federal court to which such funds were paid.
                                                                          8          Plaintiff seeks $25,000 in damages, although defendants disbursed less than $200 from
                                                                          9   his account. Under the PLRA, he may not obtain damages for emotional distress because he did
                                                                         10   not suffer any physical injury. 42 U.S.C. § 1997e(e). The most he can obtain is compensatory
                                                                         11   damages, or a refund of any overpayments, which, as discussed, he must seek from the federal
United States District Court
                               For the Northern District of California




                                                                         12   court to which such funds were paid.
                                                                         13                                            CONCLUSION
                                                                         14          For the reasons set out above, this case is DISMISSED.
                                                                         15          The clerk shall enter judgment and close the file.
                                                                         16          IT IS SO ORDERED.
                                                                         17
                                                                              Dated: November      19    , 2020.
                                                                         18                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               3
